Citation Nr: 1532429	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-47 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease L5-S1 disk space with traumatic arthritis L3 vertebrae.

2.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome of the left lower extremity.

4.  Entitlement to an effective date earlier than July 6, 2001, for the grant of service connection for degenerative joint disease L5-S1 disk space with traumatic arthritis L3 vertebrae.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, T.T., and M.F.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, June 2008, and October 2009 rating decisions of the VA Regional Office (RO) in Houston, Texas.

In the October 2009 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities.  Although the Veteran did not specifically appeal that rating decision, he did file for an increased rating for those issues in April 2010, within one year of the rating decision.  Furthermore, as the rating criteria for the spine calls for rating associated neurologic abnormalities, the Board concludes that the issues of initial ratings in excess of 10 percent for the bilateral lower extremities are properly before it.  

In October 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issues of service connection for a stroke as secondary to the service-connected coronary artery disease has been raised by the record in an October 2014 statement, and whether there was clear and unmistakable error (CUE) in an April 1972 rating decision denying service connection for a back injury has been raised by the record in a March 2003 statement and July 2007 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran was last afforded a VA examination for his lumbar spine in 2009 and for his bilateral lower extremities in 2010.  As his hearing testimony indicates that those disabilities may have worsened in severity, a remand is necessary for new examinations.  Also, in remanding the lumbar spine issue, as noted below, the Veteran was granted an earlier effective date of July 6, 2001.  Since the award of service connection, the rating criteria for evaluating spine disabilities changed.  The RO has not considered the former rating criteria in evaluating this disability; therefore, on remand, the former rating criteria for spine disabilities should be considered.  

As for the claim for compensation under 38 C.F.R. § 1151 for residuals of a stroke, a remand is necessary to ensure that the Veteran's complete VA treatment records pertaining to the stroke suffered in 2006 are obtained.  Additionally, the Veteran had a second stroke in 2010 for which he was treated privately.  Although some of the records are included in the Veteran's Social Security Administration (SSA) records obtained by the RO, a request for records from the private hospital has not been done.  On remand, those records should be obtained.  The Board also finds that a new examination would be beneficial.
Lastly, regarding the earlier effective date claim, the Veteran submitted a timely notice of disagreement indicating that an effective date back to February 1972 was warranted.  In an October 2009 rating decision, the RO granted an earlier effective date of July 6, 2001.  As this does not constitute a full grant, a remand is necessary for the issuance of a statement of the case addressing this issue.  On remand, the RO should also adjudicate the intertwined issue of whether there was CUE in an April 1972 rating decision denying service connection for a back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the South Texas VA Healthcare System and from the Northeast Methodist Hospital pertaining to his February 2010 stroke.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected lumbar spine and bilateral lower extremity disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  
The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine and bilateral lower extremity disabilities. 

A) For the Veteran's lumbar spine, the examiner should:

i) Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbar spine disability.  

B) For the Veteran's bilateral lower extremities, the examiner should determine if the symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Then, accord the Veteran an appropriate VA examination in connection with his claim for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

After examining the Veteran and reviewing the claims file, the examiner should opine as to the following:

A) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that any residuals from the stroke incurred on August 9, 2010, is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA. 

B) Is it more likely than not, less likely than not, or as likely as not, that the stroke was due to an event not reasonably foreseeable?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment provided.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Adjudicate the pending claim of CUE in the April 1972 rating decision that denied service connection for a back disorder.  The Veteran must be provided notification of this determination, as well as of his appellate rights.  Only if an appeal of this determination is initiated and perfected should the issue of CUE in the April 1972 rating decision be returned to the Board.

6.  Provide the Veteran with a statement of the case as to the issue of an effective date earlier than July 6, 2001, for the grant of service connection for degenerative joint disease L5-S1 disk space with traumatic arthritis L3 vertebrae.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

7.  Then, readjudicate the issues remaining on appeal.  In readjudicating the initial rating for the service-connected degenerative joint disease L5-S1 disk space with traumatic arthritis L3 vertebrae, the AOJ should consider former rating criteria for limitation of motion of the lumbar spine.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


